Order entered September 23, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00921-CV

         ELIZABETH JANE BURKS, INDIVIDUALLY AND AS PERSONAL
      REPRESENTATIVE OF THE ESTATE OF GENE ALDERSON BURKS, SR.,
                         DECEASED, Appellant

                                                   V.

                          JOHN J. DUNCAN, PH.D, ET AL., Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-02824-D

                                              ORDER
        This appeal was abated June 29, 2015 because a party to the appeal had filed for

bankruptcy.    By motion filed September 21, 2015, appellant seeks to reinstate the appeal,

asserting the bankruptcy court has signed an order lifting the stay. See TEX. R. APP. P. 8.3. Attached to

appellant’s motion is a copy of the bankruptcy court’s order.

        We GRANT appellant’s motion and REINSTATE the appeal. See id. The appeal will

be submitted in due course.


                                                         /s/    CRAIG STODDART
                                                                JUSTICE